UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                  )
DENNIS J. SOLOMON,                )
                                  )
                Plaintiff,        )
                                  ) Civil Action No. 07-1811 (EGS)
                v.                )
                                  )
UNIVERSITY OF SOUTHERN            )
CALIFORNIA, et al.,               )
                                  )
                Defendants.       )
                                  )


                          MEMORANDUM OPINION


     Pro se plaintiff Dennis J. Solomon filed a claim against the

University of Southern California (“USC”), Evans & Sutherland

(“E&S”), and numerous other defendants, alleging various causes

of actions relating to his trademark application for the term

“HoloDeck.”1   In an opinion granting defendants’ motions to

dismiss, this Court rejected plaintiff’s claims.    This Court

DENIES plaintiff’s Motion for Reconsideration under Federal Rule




     1
         Plaintiff names the following as defendants in the
Complaint: University of Southern California; Evans & Sutherland;
Scott Edelman, allegedly an attorney with Gibson, Dunn &
Crutcher; Michael Macedonia, allegedly a contracting officer for
the United States Army; the United States Trademark Office; the
Trademark Trial and Appeal Board (“TTAB”); “Mr. Quinn,” “Mr.
Hairston,” and “Mr Holtzman,” allegedly trademark judges on the
TTAB; and “Mr. Dudas,” allegedly a Director of the U.S. Patent
Trademark Office. Compl. ¶¶ 3-10.

                                  1
of Civil Procedure 59(e).   The Complaint is DISMISSED WITH

PREJUDICE as to the remaining defendants for want of prosecution.

                            BACKGROUND

     Plaintiff alleges that since 1989 he has been developing a

3D imaging technology, which he termed “HoloDeck.”      Compl. ¶¶ 1,

13-16.   He asserts that in 1999 USC received a grant from the

U.S. Army to build a “holographic, virtual reality space,” also

called “holodeck” after the U.S. Trademark Office granted his

trademark application in 2000.     ¶¶ 2, 24.    The Trademark Trial

and Appeal Board (“TTAB”) then granted USC leave to belatedly

oppose Solomon’s trademark application on the grounds that the

term “HoloDeck” was generic.     Ultimately, the TTAB entered a

default judgment against Solomon, and denied his trademark

application.

     Solomon filed his Complaint alleging that defendants: (1)

violated his civil rights and due process; (2) did not have

standing to oppose the trademark application before the TTAB; (3)

attempted to monopolize some aspect of the technology at issue

and interfere with interstate commerce; (4) “defrauded the U.S.

Government by submitting proposals based on unlawful [sic]

obtained designs of Solomon”; and (5) conspired to interfere with

business relations and engaged in unfair competition by opposing

Solomon’s trademark application.       Compl. ¶¶ 15, 32-43.




                                   2
     Solomon asked the Court to: (1) vacate the TTAB default

judgment; (2) find USC without standing to oppose the trademark

application; (3) allow the grant of the HoloDeck trademark to

Solomon to stand; and (4) award damages.    Compl. at 6.

USC filed a Motion to Dismiss the Complaint, arguing that the

doctrine of res judicata bars the suit.     E&S also moved to

dismiss, arguing that the Complaint fails to state a claim under

Federal Rule of Civil Procedure 12(b)(6).    This Court granted

defendant USC’s Motion to Dismiss, with prejudice, on the basis

of res judicata.   This Court also granted E&S’s Motion to

Dismiss.   Plaintiff was ordered to show cause by no later than

July 25, 2008 why this complaint should not be dismissed as to

the remaining defendants for want of prosecution.    Plaintiff

filed a Motion for Reconsideration on July 28, 2008 and a Renewed

Motion for Reconsideration on September 29, 2008.



                            DISCUSSION

     Plaintiff argues that this Court’s holding in Solomon v.

University of Southern California, 2008 WL 2751335 (D.D.C. July

15, 2008), was erroneous.   Solomon challenges this Court’s

holding that his claims are barred by res judicata, and he also

argues that gave E&S sufficient notice.    Defendants note that

Solomon has proffered no new arguments.




                                 3
     Federal Rule of Civil Procedure 59(e) allows a party to file

a Motion for Reconsideration, but these motions “are disfavored

and relief from judgment is granted only when the moving party

establishes extraordinary circumstances.”    Niedermeier v. Office

of Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001) (citing

Anyanwutaku v. Moore, 151 F.3d 1053, 1057 (D.C. Cir. 1998)).      “A

Rule 59(e) motion ‘is discretionary’ and need not be granted

unless the district court finds that there is an ‘intervening

change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest

injustice.’”   Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

Cir. 1996) (citation omitted).

     Plaintiff has not met this standard in his motion.    He

identifies no change of controlling law or new evidence.    Neither

does he demonstrate the need to correct a clear error, nor has he

established extraordinary circumstances.    Plaintiff’s arguments

were presented before this Court in Solomon and soundly rejected.

See Jung v. Ass’n of Am. Med. Coll., 226 F.R.D. 7, 9 (D.D.C.

2005) (“Rule 59(e) motions ‘may not be used to relitigate old

matters. . . .’” (citing Niedermeier, 153 F. Supp. 2d at 28)).

This Court did not commit clear error.

     Solomon has continued to file complaints against USC making

the same claims.   Courts have continually dismissed them under

the doctrine of res judicata.    Solomon’s Complaint against E&S


                                  4
failed to satisfy the notice requirement of Federal Rule of Civil

Procedure 8(a).    This Court need not waste valuable time and

resources by reiterating the same reasoning this Court relied

upon when it granted defendants’ Motions to Dismiss.    For the

reasons this Court clearly articulated in Solomon, this Court

DENIES plaintiff’s Rule 59(e) motion.     See 2008 WL 2751335, at

*2-*5.

     In Solomon, the Court ordered plaintiff to show cause by no

later than July 25, 2008 why the complaint against the remaining

defendants should not be dismissed for want of prosecution.

Plaintiff did not file a responsive pleading to the order.

Pursuant to Federal Rule of Civil Procedure 41(b), the complaint

as to the remaining defendants is DISMISSED WITH PREJUDICE.

                             CONCLUSION

      Plaintiff’s Motion to Reconsideration is DENIED.     The

Complaint is DISMISSED WITH PREJUDICE as to the remaining

defendants for want of prosecution.    An appropriate Order

accompanies this Memorandum Opinion.

     SO ORDERED.



Signed:   Emmet G. Sullivan
          United States District Judge
          February 20, 2009




                                  5